Citation Nr: 1124887	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  00-22 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran has verified active service from January 1998 to April 1998.  The DD Form 214 of record reflecting this service indicates that the Veteran served an additional two months and 24 days of inactive service with the U.S. Army Reserve.  Other evidence of record indicates that the Veteran served additional periods of inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2002 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board remanded this matter for further development in January 2004 and January 2008.  

An issue regarding entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Most recently, the Veteran has expressed entitlement to a TDIU in correspondence dated in September 2008.  As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2008 remand of this matter, the Board requested a medical opinion addressing whether the Veteran's hypertension was secondary to his service-connected psychiatric disorder.  38 C.F.R. § 3.310.  In the opinions provided in the record pursuant to the remand (dated in September and November 2008), this issue is not addressed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the VA examiner who provided the September 2008 report and November 2008 addendum report.  The examiner should opine on whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected psychiatric disorder either caused or aggravates the Veteran's hypertension.  Any conclusion reached should be supported by a rationale.

2.  If that examiner is not available, the Veteran should be scheduled for a VA examination with a specialist to determine the etiology, nature, and severity of his hypertension.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. The Veteran's complaints should be recorded in full.

3.  The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected psychiatric disorder either caused or aggravates the Veteran's hypertension.  Any conclusion reached should be supported by a rationale.

4.  The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


